[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                                        FILED
                    -------------------------------------------U.S. COURT OF APPEALS
                                 No. 06-12600                    ELEVENTH CIRCUIT
                                                                     May 27, 2008
                           Non-Argument Calendar
                   -------------------------------------------- THOMAS K. KAHN
                                                                       CLERK

                   D.C. Docket No. 03-60078-CR-KAM

UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                   versus

GIOVANNI ALZATE,

                                                Defendant-Appellant.


                    ----------------------------------------
               Appeal from the United States District Court
                   for the Southern District of Florida
                   ------------------------------------------

                              (May 27, 2008)

Before EDMONDSON, Chief Judge, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:
       Defendant-Appellant Giovanni Alzate appeals his conviction for conspiracy

to conduct financial transactions from drug proceeds, 18 U.S.C. § 1956(h).1 No

reversible error has been shown; we affirm.

       On appeal, Alzate argues that the district court erred in failing to require the

government to disclose the identity and whereabouts of a confidential informant

(“CI”) involved in the government’s investigation of the conspiracy. Alzate posits

that the CI had information relevant to his coercion defense.

       While we normally review a district court’s decision about whether to

require the government to disclose the whereabouts of a CI for an abuse of

discretion, United States v. Gutierrez, 931 F.2d 1482, 1490 (11th Cir. 1991), we

review Alzate’s claim for plain error because he did not seek disclosure of the CI

in connection with a coercion defense, United States v. Peters, 403 F.3d 1263,

1270 (11th Cir. 2005).2 Under a plain-error analysis, we may not correct the error

unless there is “(1) error, (2) that is plain, and (3) that affects substantial rights,”




   1
   Alzate was one of 41 defendants named in a 38-count second superseding indictment; Alzate
was charged only in Count 1 -- the money-laundering conspiracy count -- of the indictment.
  2
    We note that Alzate did seek disclosure of the CI’s whereabouts during the government’s case
but did so to support an entrapment defense. But, Alzate put on no evidence about entrapment, and
instead, pursued a coercion defense and did not again request disclosure of the CI’s whereabouts in
connection with this defense during its case-in-chief.

                                                2
and the error (4) “seriously affects the fairness, integrity, or public reputation of

judicial proceedings.” Id. at 1271 (internal quotations and citation omitted).

      The government has the privilege “to withhold from disclosure the identity

of persons who furnish information of violations of law to officers charged with

enforcement of that law.” Roviaro v. United States, 77 S. Ct. 623, 627 (1957). But

the privilege must give way where disclosure of a CI’s identity is “relevant and

helpful to the defense of an accused, or is essential to a fair determination of a

cause.” Id. at 628. To determine whether disclosure is warranted, we engage in a

balancing test, considering three factors: (1) the extent of the CI’s participation in

the criminal activity; (2) the directness of the relationship between the defendant’s

asserted defense and the probable testimony of the CI; and (3) the government’s

interest in nondisclosure. Gutierrez, 931 F.2d at 1490.

      Here, we discern no error, plain or otherwise, in the district court’s failure to

order the government to disclose the CI’s whereabouts; all three factors militate

against disclosure. About the first factor, trial testimony by both Drug

Enforcement Agency Task Force Officer Eddie Marill and Alzate revealed that the

CI’s involvement in Alzate’s criminal activity was minimal. Officer Marill

testified that the CI did not recruit Alzate for the two money transactions he

conducted with him and another undercover officer and had little to no contact

                                           3
with Alzate; and Alzate testified that he talked to the CI on the phone only twice

and never met her in person. See United States v. Kerris, 748 F.2d 610, 614 (11th

Cir. 1984) (explaining that when a CI’s level of involvement in the criminal

activity of the defendant is minimal, the first factor by itself will not compel

disclosure).

      About the second factor, Alzate failed to show how the CI’s probable

testimony would have aided his asserted coercion defense. Alzate testified that he

delivered money he knew to be proceeds from drug transactions to undercover

officers because his brother in Colombia had asked him to and told him his life

was in danger. Alzate believed his brother’s life was in danger because of his

previous involvement with drugs in Colombia. Alzate testified that when he spoke

to the CI on the phone about the deliveries, she told him that “they” needed the

money to get somebody out of jail, which, he conceded, conflicted with what his

brother told him. Alzate did not conduct the transactions with the CI. Alzate

failed to show how the CI coerced him into making the deliveries, and his

contention that her testimony would have aided his coercion defense because she

was “apparently aware” of the threat to his brother is merely speculative.

See United States v. Tenorio-Angel, 756 F.2d 1505, 1511 (11th Cir. 1985) (stating




                                           4
that “[m]ere conjecture or supposition about the possible relevancy of the

informant’s testimony is insufficient to warrant disclosure”).

        Officer Marill testified that the CI’s role in the overall money-laundering

investigation was “very critical,” but Alzate was only one of 37 charged in the

conspiracy. Thus, in the light of the importance of the CI in the overall

investigation and the CI’s minimal role in Alzate’s participation in the offense, the

government’s interest in nondisclosure was great. See Gutierrez, 931 F.2d at

1490.

        Because Alzate cannot demonstrate plain error in the district court’s failure

to require the government to disclose the whereabouts of the CI, we affirm his

conviction.3

        AFFIRMED.




   3
    We also note that, for the same reasons, even had Alzate preserved this issue, we would not
conclude that the district court abused its discretion.

                                              5